Citation Nr: 0112160	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a fracture of the left 
patella.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from January to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado.  In pertinent part, the RO denied 
entitlement to service connection for a fracture of left 
patella.  

In August 1999 the Board remanded the case to the RO in order 
to accord the veteran a requested hearing before a travel 
Member of the Board.

The veteran presented testimony before the undersigned at a 
travel board hearing held at the RO in February 2001, a 
transcript of which has been associated with the claims file.  

The case has been forwarded to the Board for appellate 
review.  


FINDING OF FACT

A fracture of the left patella clearly and unmistakably 
preexisted service, and there is no evidence that it 
underwent an increase in basic pathology during service.  


CONCLUSION OF LAW

A preexisting fracture of the left patella was not aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records shows that the 
examination for entrance into service did not note any 
defects referable to the left knee.  The records show that 
the veteran was seen on February 9, 1970 only ten days 
following his entrance into service with complaints of left 
knee pain.  X-rays taken revealed an old fracture of the left 
patellar bone with two metal sutures.  He was placed on 
limited duty.  An orthopedic consultation revealed a fracture 
of the left patella that occurred a year earlier.  The 
examiner recommended separation from military service. 

The report of the Medical Board Proceedings of March 1970 
indicate that the veteran was medically unfit for enlistment 
in accordance with current medical fitness standards.  His 
medical condition was listed as old fracture, patella and 
chondromalacia, secondary to old fracture, patella.  

It was indicated that the condition existed prior to service 
and was not aggravated by service.  It also indicated that 
there was optimum hospital improvement for disposition 
purposes and that he received the maximum hospital benefit.

Associated with the claims file are private medical records 
dated from June to August 1992.  In June the veteran was 
evaluated for several musculoskeletal injuries and 
complaints.  Evaluation of the knees revealed traumatic 
arthritis.  He was also seen in August for an evaluation of 
left leg and hip pain.  

The complaints were primarily focused on pain in the low back 
region with radiation into the left lower extremity.  The 
past medical history included an open reduction and internal 
fixation of the left patella performed during active service.  

In April 1993, the RO received a favorable SSA decision, 
dated in March 1993, in which the veteran was found to have 
been disabled since May 15, 1989 for the following 
impairments: bilateral knee traumatic arthritis, left hip 
early degenerative change, right hip minimal degenerative 
change, lumbosacral degenerative disc disease, L4-5 disc 
herniation, L5-S1 disc herniation, L2 probable small 
vertebral body hemangioma, alcohol abuse, and depression. 

The veteran presented testimony before the undersigned at a 
travel board hearing held at the RO in February 2001.  During 
the hearing he stated that he sustained a fracture of his 
kneecap prior to his enlistment into service.  He stated that 
approximately nine days after his enlistment into service he 
was seen at sickbay with complaints of left knee swelling.  
He stated that he was profiled with a limited duty status.  
He stated that he continued to do physical training, which 
caused the swelling of his left knee.  He stated that he 
sought treatment post service but could not remember any 
dates or names of any physicians.  

Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A person will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable evidence demonstrates 
that an injury or disease existed before service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1132, 1137 (West 1991); 
38 C.F.R. § 3.304 (2000).


In a previous case, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that the word 
"unmistakable" means that an item cannot be misinterpreted 
and misunderstood, i.e., it is "undebatable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (2000).  Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).


The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Analysis

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts the legal presumption of sound 
condition at entrance for disorders not noted at entrance.

In this case, the veteran's entrance examination report is 
negative for any abnormalities of the left knee.  The veteran 
reported a history of broken bones as well as a fracture of 
the left clavicle.   There was no reported history of left 
knee symptomatology.  In view of the foregoing, the Board 
concedes that a presumption of a sound condition at service 
entrance initially attaches in this case.  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran 
had a fracture of the left patella that existed prior to 
service. The Court has described this burden as "a 
formidable one," Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993), and has held that in determining whether there is 
clear and unmistakable evidence that the disorder existed 
prior to service, the Board must conduct an impartial and 
thorough review of all the evidence of record.  Crowe, 7 Vet. 
App. at 245-6.

As rebuttal to this presumption, the Board notes that the 
veteran himself concedes that he had a fracture of the left 
patella, which preexisted service.  Moreover, radiographs 
taken 10 days following enlistment show an old fracture of 
the patellar bone with two metal sutures in place.  
Additionally, findings by the medical board that an old 
fracture of left patella and chondromalacia, patella had not 
been incurred in the line of duty but rather had existed 
prior to service is supported by clinical evidence.  

In Miller v. West, 11 Vet. App. 345 (1998) the Court held 
that the record does not constitute clear and unmistakable 
evidence sufficient to rebut the statutory presumption of 
soundness under 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) 
where service medical reports are not supported by any 
contemporaneous clinical evidence or recorded history in the 
record.  In this case the medical board's findings were 
predicated on the record of the veteran's clinical evaluation 
conducted for medical board purposes in February 1970.  The 
Board considers the evidence set forth above to be 
persuasive, strong, and sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.  As such, the Board 
must conclude that the fracture of the left patella 
preexisted active service, therefore, the presumption of a 
sound condition is rebutted in this case.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

The question now turns to whether the preexisting disorder 
was aggravated in service.  The veteran has advanced this 
contention.  Upon review of the record, the Board concludes 
that the evidentiary record does not show that the 
preexisting fracture of the left patella was aggravated 
during service.

The veteran did receive treatment in service for his left 
knee and was subsequently discharged because he was found 
medically unfit for enlistment.  However, the in-service 
treatment was not shown to be reflective of an increase in 
the preservice disability.  

The Board notes that the veteran asserts that his left knee 
became symptomatic during, and due to physical training in 
service.  Notwithstanding the weak inference asserted that 
there was a superimposed injury to the knee with resultant 
disability, in the opinion of the Board the evidence would 
not compel such a conclusion given that these facts might 
also merely reflect a flare-up of symptoms without worsening 
of the underlying condition.  Hunt, 1 Vet. App. 292.  
Moreover, the Board accepts the opinion of the March 1970 
Medical Board which concluded that the fracture of the left 
patella preexisted service and was not aggravated by active 
duty.

That conclusion is bolstered by the fact that the record does 
not demonstrate any documented continuity of symptomatology 
following discharge.  The veteran could not recall and the 
record does not show that he pursued any medical treatment 
for his left knee within the initial year following his 
separation from service.  Instead, initial post-service 
medical evidence of left knee problems are dated in 1992, 
roughly twenty-two (22) years after his separation.  It 
stands to reason that had he truly suffered an aggravation of 
his left knee disability during his active duty period, he 
would have gone for pertinent treatment much sooner in time.  

It was not until November 1998, in excess of twenty-three 
(27) years following his separation from service, that the 
appellant filed his initial claim for compensation.  It 
likewise stands to reason that had he truly suffered an 
aggravation of his left knee disability during his active 
duty, he would have filed a claim for compensation much 
earlier in time.

A review of post service medical evidence of record shows 
that there is no competent medical evidence of an aggravation 
of the preexisting fracture of the left patella reported 
during service.

The Board notes the 1992 medical evidence, which documents a 
past medical history of an open reduction and internal 
fixation of the left patella during service.  Evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, medical 
records recording the veteran's reported history of a left 
knee disability are not competent evidence that can establish 
a permanent increase in the underlying pathology of a 
preexisting disability.  

In reaching this decision, the Board has considered the 
veteran's subjective statements that his fracture of left 
patella underwent an increase in severity during service.  
The veteran is competent to provide testimony as to his in-
service symptomatology, or other matters within his personal 
observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, as the veteran is not a medical professional, he is 
not competent to state that the underlying pathology of his 
fracture of the left patella increased in severity or was 
aggravated by his service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disability resulting a pre-existing 
fracture of the left patella having been aggravated by his 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Additionally, while the post service medical evidence shows 
that the veteran currently has a left knee disability, none 
of this evidence suggests any link between any increase in 
severity of the current left knee disability and his period 
of service.  Hunt, 1 Vet. App. at 296; Hickson, supra.

Simply put, there is no evidence of record to show that the 
pre-existing fracture of the left patella was aggravated in 
service, or of a nexus a current disability and active 
service.  In view of the foregoing, the Board must deny the 
claim of entitlement to service connection for fracture of 
the left patella.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a fracture of the left 
patella.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for fracture of the left 
patella is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

